 

Exhibit 10.1

ASSIGNMENT AND ASSUMPTION OF

AGREEMENT FOR SALE AND PURCHASE OF PROPERTY

This Assignment and Assumption of Agreement for Sale and Purchase of Property
(“Assignment”) is entered into between KBS Capital Advisors LLC, a Delaware
limited liability company (“Assignor”), and KBS Legacy Partners Dakota Hill LLC,
a Delaware limited liability company (“Assignee”), as of August 5, 2010 (the
“Effective Date”).

RECITALS

A.        Pursuant to the terms of that certain Agreement for Sale and Purchase
of Property dated as of the 31st day of March, 2010, that certain First
Amendment to Agreement for Sale and Purchase of Property dated as of May 25,
2010, that certain Second Amendment to Agreement for Sale and Purchase of
Property dated as of June 10, 2010, that certain Third Amendment to Agreement
for Sale and Purchase of Property dated as of July 2, 2010, that certain Fourth
Amendment to Agreement for Sale and Purchase of Property dated as of July 12,
2010, that certain Fifth Amendment to Agreement for Sale and Purchase of
Property dated as of July 15, 2010, and that certain Sixth Amendment to
Agreement for Sale and Purchase of Property dated as of August 3, 2010, each as
previously assigned pursuant to that certain Assignment and Assumption of
Agreement for Sale and Purchase of Property by and between KBS Realty Advisors,
LLC and Assignor of even date herewith (the “Prior Assignment” and collectively,
the “Purchase Agreement”), Assignor agreed to acquire the Property (as such term
is defined in the Purchase Agreement) commonly referred to as the Dakota Hill
Apartments in Irving, Texas subject to and in accordance with the terms of the
Purchase Agreement.

B.        Assignor desires to assign, without recourse, representation or
warranty, all of its rights, benefits, liabilities and obligations arising under
the Purchase Agreement (and related documents) to Assignee, and Assignee desires
to assume all of said rights, benefits, liabilities and obligations.

  NOW, THEREFORE, in consideration of the foregoing promises, the mutual
undertakings of the parties set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties, the parties agree as follows:

  1.        Recitals.  The above recitals are incorporated herein by reference.

  2.        Assignment and Assumption.  Assignor hereby transfers, assigns and
conveys, without recourse, representation or warranty, express or implied, the
following to Assignee: i) all of Assignor’s rights, interests, liabilities and
obligations in and to the Property, ii) all of Assignor’s rights, interests,
liabilities and obligations under the Purchase Agreement (and related
documents), and iii) all of Assignor’s rights in and to the Earnest Money (as
defined in the Purchase Agreement) previously deposited into escrow by Assignor
in accordance with the terms of the Purchase Agreement. Assignee hereby assumes
all such rights, interests, liabilities and obligations, and joins in all
representations, warranties, releases, and indemnities, of Assignor under the
Purchase Agreement (and related documents) relating to the Property, the
Purchase Agreement (and related documents) and the Earnest Money assigned to it
above. Concurrent with the Closing (as defined in the Purchase Agreement) or, in
the event the Purchase

 

1



--------------------------------------------------------------------------------

Agreement is terminated and Assignee receives a refund of the Earnest Money,
Assignee will deliver to Assignor an amount equal to the Earnest Money as
reimbursement therefor and concurrently therewith Assignor will use such funds
to promptly repay to KBS-Legacy Apartment Community REIT Venture, LLC (the
“Venture LLC”) the $500,000 previously advanced by the Venture LLC to Assignor
to enable it to make the Earnest Money reimbursement provided for in the Prior
Assignment.

  3.        Successors and Assigns.  This Assignment shall be binding upon and
inure to the benefit of the parties’ successors and assigns.

  4.        Attorneys’ Fees. In the event of any controversy, claim, dispute,
arbitration, or litigation between the parties hereto to enforce or interpret
any of the provisions of this Assignment or any right of either party hereto,
the non-prevailing party to such controversy, claim, dispute, arbitration or
litigation agrees to pay to the prevailing party all costs and expenses,
including reasonable attorneys’ fees and costs, court or dispute resolution
costs, arbitrator’s, mediator’s, consultant’s and expert witness’ fees and costs
incurred by the prevailing party, including, without limitation, fees incurred
during trial or resolution of any action or dispute and any fees incurred as a
result of an appeal from a judgment entered in any such matter. A prevailing
party shall include without limitation (a) a party who dismisses an action in
exchange for sums due, or (b) the party determined to be the prevailing party by
a court of law. The terms of this Section 4 shall survive the termination of the
Purchase Agreement.

  5.        Release Under Purchase Agreement.  Upon consummation of the
transactions contemplated by the Purchase Agreement, Assignor shall be
automatically released from its obligations under the Purchase Agreement.

  6.        Counterparts.  This Assignment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute one and the same instrument. Each counterpart
may be delivered by facsimile transmission or other electronic means and such
shall be deemed effective as if original. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto.

[REMAINDER OF PAGE IS INTENTIONALLY BLANK.

SIGNATURES FOLLOW.]

 

2



--------------------------------------------------------------------------------

 

Executed as of the date set forth above.

ASSIGNOR:

KBS CAPITAL ADVISORS LLC, a Delaware limited liability company

 

By:   /s/ Charles J. Schreiber, Jr.        Charles J. Schreiber, Jr.,  
     Chief Executive Officer

 

ASSIGNEE:

KBS LEGACY PARTNERS DAKOTA HILL LLC,

a Delaware limited liability company

By:   KBS LEGACY PARTNERS PROPERTIES LLC,  

a Delaware limited liability company,

its sole member

  By:   KBS LEGACY PARTNERS LIMITED PARTNERSHIP,    

a Delaware limited partnership,

its sole member

    By:   KBS LEGACY PARTNERS APARTMENT REIT, INC.,      

a Maryland corporation,

its sole general partner

      By:   /s/ Guy K. Hays       Name:   Guy K. Hays       Title:   Executive
Vice President

 

3